As filed with the Securities and Exchange Commission on December 3, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2010 Date of reporting period:09/30/2010 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND ANNUAL REPORT Dated September 30, 2010 November 17, 2010 Dear Shareholders, We are pleased to present the Annual report of Concorde Funds, Inc. for the fiscal year ended September 30, 2010. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, generated a net return of 6.71% for the year ending September 30, 2010.The Fund slightly outperformed the benchmark indices S&P 500 and Russell 3000 Value Index for the last six months of the year and underperformed them for the full year, as shown below. Annualized* Annualized* 6 Months* Full Fiscal Year* 5 Years Ending 10 Years Ending April 2010-Sept 2010 Oct 2009-Sept 2010 Sept 2010 Sept 2010 Concorde Value Fund -0.84
